



EXHIBIT 10.10
SYNOPSYS, INC.
2017 NON-EMPLOYEE DIRECTORS EQUITY INCENTIVE PLAN


STOCK OPTIONS GRANT NOTICE AND OPTION AGREEMENT
([INITIAL] [ANNUAL] [INTERIM] AWARD)


Pursuant to its 2017 Non-Employee Directors Equity Incentive Plan (the “Plan”),
Synopsys, Inc. (the “Corporation”) has granted you (the “Eligible Director” or
“you”) a Nonstatutory Stock Option (the “Option”) to purchase the number of
shares of the Corporation’s Common Stock at the exercise price per share set
forth below. The Option is subject to the terms and conditions as set forth in
this Stock Options Grant Notice and Option Agreement (this “Agreement”), the
Notice of Exercise attached hereto, and the Plan, which is incorporated by
reference herein in its entirety. If there is any conflict between the terms in
this Agreement and the Plan, the terms of the Plan will control.


Eligible Director:
 
 
Grant Number:
 
 
Date of Grant:
 
 
Number of Shares Subject to Option:
 
 
Exercise Price (Per Share):
 
 
Expiration Date:
 
 



Type of Grant:
Nonstatutory Stock Option
 




Vesting Schedule:
[Vesting schedule to be inserted]
 
 
 
 
Payment:
By one or a combination of the following items (described in this Agreement):
 
 
 
o
By cash or check
 
o
Pursuant to a broker-dealer sale and remittance procedure
 
o
By delivery of already-owned shares



Additional Terms/Acknowledgments: The undersigned Eligible Director acknowledges
receipt of, and understands and agrees to, this Agreement, the Plan, the related
Plan prospectus, and the Corporation’s Insider Trading Policy. Eligible Director
further acknowledges that as of the Date of Grant, this Agreement and the Plan
set forth the entire understanding between Eligible Director and the Corporation
regarding the Option and supersede all prior oral and written agreements on that
subject.


Defined terms not explicitly defined in this Agreement but defined in the Plan
shall have the same definitions as in the Plan.


The details of the Option are as follows:


1.    VESTING. Subject to the limitations contained herein, the Option will vest
as provided in this Agreement, provided that vesting will cease upon the
termination of your Board service, subject to Section 7 below.





--------------------------------------------------------------------------------









2.    NUMBER OF SHARES AND EXERCISE PRICE. The number of shares of Common Stock
subject to the Option and your exercise price per share referenced in this
Agreement shall be adjusted from time to time for changes in capitalization
pursuant to Section IV.C of the Plan.


3.    METHOD OF PAYMENT. Payment of the exercise price is due in full upon
exercise of all or any part of the Option. You may elect to make payment of the
exercise price in cash or by check or in any other manner permitted by this
Agreement, which may include one or more of the following:


(a)    Provided that at the time of exercise the Common Stock is publicly traded
on a national securities exchange, by full payment through a broker-dealer sale
and remittance procedure developed under Regulation T as promulgated by the
Federal Reserve Board pursuant to which you (i) shall provide irrevocable
written instructions to a brokerage firm acceptable to the Corporation to effect
the immediate sale of the purchased shares and remit to the Corporation, out of
the sale proceeds available on the settlement date, sufficient funds to cover
the aggregate exercise price payable for the purchased shares, and (ii) shall
concurrently provide written directives to the Corporation to deliver the
certificates for the purchased shares directly to such brokerage firm in order
to complete the sale transaction.


(b)    Delivery to the Corporation (either by actual delivery or attestation) of
already-owned shares of Common Stock.


4.    WHOLE SHARES. You may exercise the Option only for whole shares of Common
Stock.


5.    SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary
contained herein, you may not exercise the Option unless the shares of Common
Stock issuable upon such exercise are then registered under the Securities Act
of 1933, as amended (the “Securities Act”) or, if such shares of Common Stock
are not then so registered, the Corporation has determined that such exercise
and issuance would be exempt from the registration requirements of the
Securities Act. The exercise of the Option also must comply with other
applicable laws and regulations governing the Option, and you may not exercise
the Option if the Corporation determines that such exercise would not be in
material compliance with such laws and regulations.


6.    TERM. You may not exercise the Option before the commencement or after the
expiration of its term. The term of the Option commences on the Date of Grant
and expires upon the earliest of the following:


(a)    six (6) months after the termination of your Board service for any reason
other than your death or Permanent Disability, provided that if during any part
of such six (6) month period the Option is not exercisable solely because of the
condition set forth in Section 5, the Option shall not expire until the earlier
of the Expiration Date or until it shall have been exercisable for an aggregate
period of six (6) months after the termination of your Board service;


(b)    twelve (12) months after the termination of your Board service due to
your Permanent Disability;


(c)    twelve (12) months after your death if you die either during your Board
service or within six (6) months after your Board service terminates; or


(d)    the Expiration Date indicated in this Agreement, not to exceed the day
before the seventh (7th) anniversary of the Date of Grant.







--------------------------------------------------------------------------------







7.    ACCELERATION UPON DEATH OR PERMANENT DISABILITY. In the event of your
death or Permanent Disability during the period of your Board service, the
Option shall vest and become exercisable in that number of additional shares of
Common Stock subject to the Option (if any) in which you would have vested had
you continued in Board service until the next Annual Meeting.
i.

8.    EXERCISE. You may exercise the vested portion of the Option during its
term by delivering a Notice of Exercise (or other form designated by the
Corporation) together with the exercise price to the Corporation’s Shareholder
Services department, or to such other person as the Corporation may designate,
during regular business hours, together with such additional documents as the
Corporation may then require.
ii.

9.    NON-TRANSFERABILITY OF THE OPTION. The Option is not transferable except
by will or by the laws of descent and distribution and is exercisable only by
you during your lifetime. However, you may transfer the Option for no
consideration upon written consent of the Board if, at the time of transfer, a
Form S-8 registration statement under the Securities Act is available for the
issuance of shares by the Corporation upon the exercise of such transferred
Option. Any such transfer is subject to such limits as the Board may establish,
and subject to the transferee agreeing to remain subject to all the terms and
conditions applicable to the Option prior to such transfer. The forgoing right
to transfer the Option shall apply to the right to consent to amendments to this
Agreement.


10.    OPTION NOT A SERVICE CONTRACT. The Option is not an employment or service
contract, and nothing in the Option shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the
Corporation. In addition, nothing in the Option shall obligate the Corporation,
its respective stockholders, or the Board to continue any relationship that you
might have as an Eligible Director.


11.    TAXES. You acknowledge that the ultimate liability for any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
withholding due in connection with the Option (“Tax-Related Items”) legally due
by you is and remains your responsibility and that the Corporation (1) makes no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Option, including the grant, vesting or
exercise of the Option, the subsequent sale of shares acquired pursuant to such
exercise and the receipt of any dividends; and (2) does not commit to structure
the terms of the grant or any aspect of the Option to reduce or eliminate your
liability for Tax-Related Items.


12.    RESTRICTIVE LEGENDS. The Common Stock issued under the Option shall be
endorsed with appropriate legends, if any, determined by the Corporation.
13.    UNSECURED OBLIGATION. The Option is unfunded, and even as to any vested
portion, you shall be considered an unsecured creditor of the Corporation with
respect to the Corporation’s obligation, if any, to issue Common Stock pursuant
to this Agreement. You shall not have voting or any other rights as a
stockholder of the Corporation with respect to the Common Stock acquired
pursuant to this Agreement until such Common Stock is issued. Upon such
issuance, you will obtain full voting and other rights as a stockholder of the
Corporation with respect to the Common Stock so issued and held by you.
14.    TAX CONSEQUENCES. You agree to review with your own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. You shall rely solely on such
advisors and not on any statements or representations of the Corporation or any
of its agents. You understand that you (and not the Corporation) shall be
responsible for your own tax liability that may arise as a result of this
investment or the transactions contemplated by this Agreement.
15.    DATA PRIVACY.





--------------------------------------------------------------------------------







(a)    You hereby explicitly and unambiguously consent to the collection, use
and transfer, in electronic or other form, of your personal data as described in
this document by the Corporation for the exclusive purpose of implementing,
administering and managing your participation in the Plan.
(b)    You understand that the Corporation holds certain personal information
about you, including, but not limited to, your name, home address and telephone
number, date of birth, social insurance number or other identification number,
compensation, nationality, job title, any shares of stock or directorships held
in Corporation, details of all awards or any other entitlement to shares of
stock awarded, canceled, settled, vested, unvested or outstanding in your favor
(the “Personal Data”), for the purpose of implementing, administering and
managing the Plan. You understand that Personal Data may be transferred to any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in your country or elsewhere, and
that the recipient’s country may have different data privacy laws and
protections than your country. You understand that you may request a list with
the names and addresses of any potential recipients of the Personal Data by
contacting the Corporation’s Corporate Secretary. You authorize the recipients
to receive, possess, use, retain and transfer the Personal Data, in electronic
or other form, for the purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Personal
Data as may be required to a broker or other third party with whom you may elect
to deposit any shares of stock acquired upon exercise of the Option. You
understand that Personal Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plan. You understand
that you may, at any time, view the Personal Data, request additional
information about the storage and processing of the Personal Data, request any
necessary amendments to the Personal Data or refuse or withdraw the consents
herein, in any case without cost, by contacting the Corporation’s Corporate
Secretary. You understand, however, that refusing or withdrawing your consent
may affect your ability to hold the Option and participate in the Plan.
16.    NOTICES. Any notice or request required or permitted under this Agreement
or the Plan shall be given in writing to each of the other parties hereto and
shall be deemed effectively given on the earlier of (i) the date of personal
delivery, including delivery by express courier, or (ii) the date that
electronic notice is sent by you or the Corporation (as applicable), in the case
of notices provided by electronic means, or (iii) the date that is five (5) days
after deposit in the United States Post Office (whether or not actually received
by the addressee), by registered or certified mail with postage and fees
prepaid, addressed at the following addresses, or at such other address(es) as a
party may designate by ten (10) days’ advance written notice to each of the
other parties hereto:


CORPORATION:
 
Synopsys, Inc.
 
 
690 East Middlefield Road
 
 
Mountain View, California 94043
 
 
Attn: Shareholder Services
 
 
 
YOU:
 
Your address as on file with the Corporation
at the time notice is given



17.    MISCELLANEOUS.


(a)    The rights and obligations of the Corporation under this Agreement shall
be transferable by the Corporation to any one or more persons or entities, and
all covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by, the Corporation’s successors and assigns. Your rights and
obligations under the Option may be assigned only with the prior written consent
of the Corporation.





--------------------------------------------------------------------------------







(b)    All obligations of the Corporation under the Plan and this Agreement
shall be binding on any successor to the Corporation, whether the existence of
such successor is the result of a direct or indirect purchase, merger,
consolidation, or otherwise, of all or substantially all of the business and/or
assets of the Corporation.
(c)    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Corporation to carry out
the purposes or intent of the Option.
(d)    You acknowledge and agree that you have reviewed this Agreement in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting the Option and fully understand all provisions of the
Option.
(e)    This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
18.    AMENDMENT. This Agreement may be amended solely by the Corporation by a
writing (including an electronic writing) which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that no such amendment impairing your rights hereunder may be
made without your written consent. Without limiting the foregoing, the
Corporation reserves the right to change, by written notice (including via
electronic delivery) to you, the provisions of this Agreement in any way it may
deem necessary or advisable to carry out the purpose of the grant as a result of
any change in applicable laws or regulations or any future law, regulation,
ruling, or judicial decision, provided that any such change shall be applicable
only to rights relating to that portion of the Option which is then subject to
restrictions as provided herein.
19.    GOVERNING PLAN DOCUMENT. The Option is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of the Option, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of the Option and those of the
Plan, the provisions of the Plan shall control. The Corporation shall have the
power to interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation, and application of the Plan as are consistent
therewith and to interpret or revoke any such rules. All actions taken and all
interpretations and determinations made by the Board shall be final and binding
upon you, the Corporation, and all other interested persons. No member of the
Board shall be personally liable for any action, determination, or
interpretation made in good faith with respect to the Plan or this Agreement.
20.    CHOICE OF LAW. The interpretation, performance and enforcement of this
Agreement shall be governed by the law of the state of California without regard
to such state’s conflicts of laws rules. For purposes of litigating any dispute
that arises directly or indirectly from the relationship of the parties
evidenced by the Option or this Agreement, the parties hereby submit to and
consent to the exclusive jurisdiction of the State of California and agree that
such litigation shall be conducted only in the courts of Santa Clara,
California, or the federal courts for the United States for the Northern
District of California.
21.    SEVERABILITY. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
22.    OTHER DOCUMENTS. You hereby acknowledge receipt or the right to receive a
prospectus providing the information required by Rule 428(b)(1) promulgated
under the Securities Act.





--------------------------------------------------------------------------------









23.    ELECTRONIC DELIVERY. The Corporation may, in its sole discretion, decide
to deliver any documents related to the Option granted hereunder or to
participation in the Plan (or future options or other equity awards that may be
granted under the Plan) by electronic means (including by filing documents
publicly with the Securities and Exchange Commission at www.sec.gov or any
successor website thereto) or to request your consent to participate in the Plan
by electronic means. You hereby consent to receive such documents by electronic
delivery and, if requested, to agree to participate in the Plan through an
on-line or electronic system established and maintained by the Corporation or
another third party designated by the Corporation.


* * * * *


Your signature below or online acceptance (where permitted) indicates that you
have read this Agreement and agree to be bound by the terms and conditions of
the Plan and this Agreement.


SYNOPSYS, INC.
 
ELIGIBLE DIRECTOR


By:       
 


By:       
Name:       


Title: General Counsel and Corporate Secretary


Date: <<Grant Date>>_____________
 
<<Name>>


Date: _______________








--------------------------------------------------------------------------------









ATTACHMENT I
NOTICE OF EXERCISE


Synopsys, Inc.
 
 
690 East Middlefield Road
 
 
Mountain View, CA 94043
 
Date of Exercise:



Ladies and Gentlemen:


This constitutes notice under my stock option that I elect to purchase the
number of shares for the price set forth below.


Type of option:
 
Nonstatutory
 
 
 
 
Stock option dated:
 
 
 
 
 
 
 
Number of shares as to which option
is exercised:
 
 
 
 
 
 
 
Certificates to be issued in name of:
 
 
 
 
 
 
 
Total exercise price:
 
$
 
 
 
 
 
 
 
Exercise Method:
 
 
 
 
 
 
 
 
 
• Cash or check payment delivered herewith:
 
$
 
 
 
 
 
 
 
• Value of                  shares of Synopsys, Inc. Common Stock delivered
herewith:
 
$
 
 
 
 
 
 
 
• Pursuant to a broker-dealer sale and remittance procedure
 
 
 



By this exercise, I agree to provide such additional documents as you may
require pursuant to the terms of the Synopsys, Inc. 2005 Non-Employee Directors
Equity Incentive Plan.


 
Very truly yours,
 
 

 


By:       
 
<<Name>>








